Wonder International Education & Investment Group Corporation 8040 E. Morgan Trail, #18 Scottsdale, AZ 85258 480-966-2020 February 12, 2013 Mr. Michael Henderson Staff Accountant Securities and Exchange Commission Washington, DC Re: Wonder International Education & Investment Group Corporation (“Company”) Response Letter Dear Mr. Henderson: Please be advised that the Company intends to file a response to the Staff’s comment letter dated January 24, 2013 on or before Friday, February 15, 2013. Please do not hesitate to contact our attorney Daniel H. Luciano at 908-832-5546, if you have any questions regarding this letter. Sincerely, /s/ Xiang Wei Mr. Xiang Wei Chief Executive Officer
